             Case 2:20-po-00503-CKD Document 7 Filed 12/17/20 Page 1 of 1


1

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT

8                               EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,            )    2:20-po-00503-CKD
                                          )
11                     Plaintiff,         )    ORDER TO DISMISS AND VACATE STATUS
                                          )    CONFERENCE
12         v.                             )
                                          )
13   BLAKE C. DIEP,                       )    DATE: December 17, 2020
                                          )    TIME: 9:30 a.m.
14                     Defendant.         )    JUDGE: Honorable Carolyn K. Delaney
                                          )
15                                        )
                                          )
16

17         It is hereby ordered that the plaintiff United States of

18   America’s Motion to Dismiss Case Number 2:20-po-00503-CKD with

19   prejudice is GRANTED.

20         It is further ordered that the status conference scheduled on

21   December 17, 2020, is vacated.

22   IT IS SO ORDERED.

23   Dated: December 9, 2020
                                              _____________________________________
24
                                              CAROLYN K. DELANEY
25                                            UNITED STATES MAGISTRATE JUDGE

26

27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                    1                   U.S. v. BLAKE C. DIEP
